Per Curiam. Appellant Daryl Vaughn, by his attorney, J. Leon Johnson, has filed a motion for rule on the clerk. The motion admits that the record was not timely filed and that it was no fault of the Appellant. This court has held that we will grant a motion for rule on the clerk when the attorney admits that the record was not timely filed due to an error on his part. See, e.g., Tarry v. State, 288 Ark. 172, 702 S.W.2d 804 (1986) (per curiam). Here, the attorney admits that the record was filed one day late, and that he was in error in failing to file the record on time.  We find that such an error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See Harkness v. State, 264 Ark. 561, 572 S.W.2d 835 (1978). A copy of this opinion will be forwarded to the Committee on Professional Conduct. Motion granted.